Citation Nr: 0320927	
Decision Date: 08/20/03    Archive Date: 08/25/03	

DOCKET NO.  98-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
corneal abrasion of the left eye, currently evaluated as 
noncompensably disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for 
residuals of a corneal abrasion of the left eye and assigned 
a noncompensable evaluation for that disability.  The 
veteran, who had active service from June 1968 to July 1991 
expressed disagreement with the initial evaluation assigned 
and appealed that decision to the BVA.  In November 2001 the 
Board returned the case to the RO for additional development, 
and the case was subsequently returned to the Board.


REMAND

A preliminary review of the record discloses that after the 
case was returned to the Board, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case.  
However, a recent decision from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board obtains and 
considers evidence that was not before the RO, an appellant 
has no means to obtain one review on appeal to the Secretary 
as called for by 38 U.S.C.A. § 7104(a) because the Board is 
the only appellate tribunal under the Secretary.  Therefore, 
it appears that evidence obtained by the Board cannot be 
considered by the Board as an initial matter.

Further, the Board notes that in an October 2002 rating 
decision, the RO, in pertinent part, denied the veteran's 
claims of entitlement to service connection for fungal 
infection of the feet, a digestive disorder, and a left great 
toe condition.  He was provided notice of this determination 
and information concerning his appellate rights by VA letter 
dated in October 2002.  In a letter submitted through his 
accredited representative and received by the RO in March 
2003, the veteran expressed his disagreement with the RO 
determination regarding these service connection issues.  See 
38 C.F.R. §§ 20.201, 20.300 (2002).  Upon review of the 
claims file, however, the Board notes that the RO did not 
issue a Statement of the Case to address these matters.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's failure to issue a Statement 
of the Case in such a case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999) (in 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued).  Therefore, the RO should take appropriate 
action to furnish the veteran with a Statement of the Case 
concerning the aforementioned issues.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claims file and 
ensure that any additional development 
deemed necessary to satisfy the notice 
and assistance provisions of the Veterans 
Claims Assistance Act (VCAA) is 
accomplished.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The RO should issue a Statement of 
the Case addressing the issues of service 
connection for fungal infection of the 
feet, a digestive disorder, and a left 
great toe condition.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of these issues 
by filing a timely Substantive Appeal 
following the issuance of the Statement 
of the Case, in order to perfect his 
appeal with respect to these issues.

3.  The RO should review the veteran's 
claim of entitlement to a higher initial 
evaluation for residuals of a corneal 
abrasion of the left eye in light of all 
evidence associated with the claims file 
subsequent to the transfer of the files 
to the Board in November 2002.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 


additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




